United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.A., Appellant
and
DEPARTMENT OF HEALTH AND HUMAN
SERVICES, CENTER FOR DISEASE
CONTROL, Atlanta, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1076
Issued: November 17, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 27, 2008 appellant filed a timely appeal from a December 27, 2007 decision
of the Office of Workers’ Compensation Programs regarding a schedule award and a
February 12, 2008 decision regarding an overpayment of compensation. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3(d), the Board has jurisdiction over the merits of the claim.
ISSUES
The issues are: (1) whether appellant sustained greater than an eight percent impairment
of the left upper extremity, for which he received a schedule award; (2) whether the Office
properly determined that appellant received an overpayment of $16,553.46 in compensation; and
(3) whether the Office properly determined that the overpayment was not subject to waiver.
FACTUAL HISTORY
The Office accepted that on May 16, 2003 appellant, then a 48-year-old gardener leader,
sustained a cervical strain, aggravation of cervical spinal stenosis, an aggravation of herniated

C6-7 discs and left shoulder impingement syndrome while moving a safe from one truck to
another. He was followed by Dr. Shevin Pollydore, an attending Board-certified physiatrist,
through 2003.1 Dr. Lee A. Kelley, an attending Board-certified orthopedic surgeon, performed a
C6-7 anterior diskectomy and fusion with plate fixation on April 27, 2004, approved by the
Office. He submitted progress notes in June 2004.
On June 8, 2005 appellant claimed a schedule award. He submitted a September 1, 2005
report from Dr. Kelley finding a 25 percent whole person impairment due to left shoulder
impairment according to the fifth edition of the American Medical Association, Guides to the
Evaluation of Permanent Impairment (A.M.A., Guides). In an October 7, 2005 report, an Office
medical adviser stated that there was no basis for Dr. Kelley’s impairment rating.
In a January 26, 2006 report, Dr. Kelley opined that appellant had no neurologic or motor
abnormalities in the left upper extremity, but had left arm pain. He stated that appellant had a 25
percent permanent impairment of the left upper extremity unrelated to the cervical spine. In a
March 26, 2006 report, Dr. Kelley explained that the 25 percent rating was based on 15 percent
for restricted motion and 10 percent for weakness, atrophy or pain. He noted the following
ranges of left shoulder motion: 40 degrees internal rotation; 45 degrees external rotation; 100
degrees forward elevation; 45 degrees backward elevation; 100 degrees abduction; 30 degrees
adduction. Dr. Kelley did not refer to specific tables or grading schemes of the A.M.A., Guides.
In an April 11, 2006 report, an Office medical adviser reviewed Dr. Kelley’s reporta and
opined that according to Figure 16-40, page 476,2 Figure 16-43, page 4773 and Figure 16-46,
page 4794 of the A.M.A., Guides, appellant had a 15 percent impairment of the left upper
extremity due to restricted motion, as follows: 3 percent for internal rotation limited to 30
degrees; 1 percent for external rotation limited to 45 degrees, 5 percent for forward elevation
limited to 100 degrees, 0 percent for backward elevation at 45 degrees; 4 percent for abduction
limited to 100 degrees; 2 percent for adduction limited to 30 degrees. He found Dr. Kelley
improperly applied the A.M.A., Guides by providing a rating for pain and weakness in
conjunction with restricted motion.
The Office found a conflict between Dr. Kelley for appellant, and the Office medical
adviser. It referred appellant, the medical record and a statement of accepted facts, to
Dr. William Craven, a Board-certified orthopedic surgeon, who submitted a July 19, 2006 report
relating appellant’s complaints of left-sided neck pain, but no left shoulder pain. He found that
appellant reached maximum medical improvement as of September 1, 2005. Dr. Craven noted
1

In a March 7, 2004 report, Dr. Harold Alexander, a Board-certified orthopedic surgeon and second opinion
physician, diagnosed left shoulder impingement and cervical radiculitis related to the May 16, 2003 incident.
2

Figure 16-40, page 476 of the fifth edition of the A.M.A., Guides is entitled “Pie Chart of Upper Extremity
Motion Impairments Due to Lack of Flexion and Extension of Shoulder.”
3

Figure 16-43, page 477 of the fifth edition of the A.M.A., Guides is entitled “Pie Chart of Upper Extremity
Motion Impairments Due to Lack of Abduction and Adduction of Shoulder.”
4

Figure 16-46, page 479 of the fifth edition of the A.M.A., Guides is entitled “Pie Chart of Upper Extremity
Impairments Due to Lack of Internal and External Rotation of Shoulder.”

2

the following ranges of left shoulder motion and accompanying impairment ratings: 4 percent for
internal rotation limited to 30 degrees; 1 percent for external rotation limited to 40 degrees; 6
percent for forward elevation limited to 90 degrees, 2 percent for backward elevation limited to
20 degrees; 4 percent for abduction limited to 4 percent; 2 percent for adduction limited to 30
degrees. He opined that appellant had a 22 percent permanent impairment of the left upper
extremity, 19 percent due to restricted motion, an additional 3 percent for weakness, pain or loss
of sensation.
In an August 23, 2006 report, an Office medical adviser reviewed Dr. Craven’s report
and noted several errors. He explained that according to page 508 of the A.M.A., Guides, that
Dr. Craven should not have provided a rating for weakness in conjunction with the rating for
restricted motion. Also, according to Table 16-43, adduction limited to 30 degrees equaled a 1
percent impairment, but Dr. Craven noted a 2 percent impairment. The Office medical adviser
opined that appellant had a 15 percent impairment of the left upper extremity.
By decision dated September 20, 2006, the Office issued appellant a schedule award for a
15 percent permanent impairment of the left upper extremity. The period of the award ran from
September 1, 2005 to July 25, 2006.
Appellant requested an oral hearing. He asserted that the C6-7 diskectomy caused pain,
clumsiness and paresthesias in his left arm and hand. By decision dated and finalized
February 9, 2007, an Office hearing representative vacated the September 20, 2006 schedule
award decision. The hearing representative found that Dr. Craven’s report was insufficiently
rationalized to resolve the conflict of opinion. The hearing representative directed the Office to
request a supplemental report from Dr. Craven regarding the percentage of impairment for
limited adduction under Figure 16-43, page 477 and addressing the specific tables and grading
schemes used to calculate the impairment rating.
The Office sent Dr. Craven February 15 and March 21, 2007 requests for clarification.
As Dr. Craven did not respond by April 6, 2007, the Office sought a second impartial medical
examiner. The Office selected Dr. Jeffrey Nugent, a Board-certified orthopedic surgeon, to
resolve the conflict of medical opinion.
Subsequently, Dr. Craven submitted an April 13, 2007 report, received by the Office on
April 18, 2007. He advised that appellant had an 18 percent permanent impairment of the left
upper extremity, agreeing with the Office medical adviser that Figure 16-43 allowed a 1 percent
impairment for adduction limited to 30 degrees. Dr. Craven stated that according to Table 16-35,
page 510,5 appellant was entitled to an additional 3 percent impairment for weakness and
atrophy. The Office referred Dr. Cravens’ report to an Office medical adviser for review. In an
April 23, 2007 report, an Office medical adviser explained that according to page 508 of the
A.M.A., Guides, Dr. Craven erred by assessing an additional impairment for weakness and
atrophy in conjunction with range of motion impairments. The medical adviser opined that

5

Table 16-35, page 510 of the fifth edition of the A.M.A., Guides is entitled “Impairment of the Upper Extremity
Due to Strength Deficit From Musculoskeletal Disorders Based on Manual Muscle Testing of Individuals Units of
Motion of the Shoulder and Elbow.”

3

appellant had no more than a 15 percent impairment of the left upper extremity due to restricted
motion.
In a May 2, 2007 report, Dr. Nugent provided a history of injury and treatment. He
related appellant’s account of pain and weakness in the left upper extremity. Dr. Nugent
observed the following ranges of motion in the left shoulder: 130 degrees forward elevation; 45
degrees backward elevation; 120 degrees abduction; 40 degrees adduction; 70 degrees internal
rotation; 40 degrees external rotation. On neurologic examination, he noted mild hypoesthesia in
the ring and little fingers of the left hand. Dr. Nugent diagnosed left shoulder impingement
syndrome, cervical spondylosis, cervical radiculopathy affecting the left upper extremity and
status post diskectomy and fusion. He stated that according to Figures 16-40, 16-43 and 16-46,
appellant had a three percent impairment due to restriction of forward elevation, three percent for
limited abduction, one percent for internal rotation and one percent for external rotation, totaling
eight percent. Dr. Nugent opined that appellant had reached maximum medical improvement as
of May 2, 2007 as his range of motion had improved since prior examinations. He also assessed
a 25 percent whole person impairment due to residuals of the cervical diskectomy and fusion.
The Office referred to Dr. Nugent’s report to an Office medical adviser for review. In a
May 21, 2007 report, an Office medical adviser opined that appellant reached maximum medical
improvement as of September 1, 2005, the date of Dr. Kelley’s initial schedule award rating,
who concurred with Dr. Nugent’s assessment of an eight percent permanent impairment of the
left upper extremity. The Office medical adviser noted that the Employees’ Compensation Act
did not provide for whole person impairments or impairments for the spine.
By decision dated May 23, 2007, the Office found that appellant sustained an 8 percent
impairment of the left upper extremity, less than the 15 percent previously awarded. It noted that
although the Act did not provide for schedule awards for spinal impairments, the effect on the
extremities from such impairments could be considered.
By notice dated June 5, 2007, the Office advised appellant of its preliminary
determination that an overpayment of $16,552.46 was created in his case as he received
$34,855.38 in compensation for a 15 percent left upper extremity impairment whereas he only
had an 8 percent impairment, entitling him to $18,301.92. Appellant was afforded the
opportunity to submit financial information and request a prerecoupment hearing.
In a June 14, 2007 letter, appellant requested an oral hearing regarding the May 23, 2007
schedule award decision, held on October 9, 2007. At the hearing, he described his symptoms
and their impact on activities of daily living. Appellant submitted a statement asserting that the
diskectomy and fusion caused chronic radiculopathy into both upper extremities.
By decision dated and finalized December 28, 2007, an Office hearing representative
affirmed in part and set aside in part the May 23, 2007 decision. The hearing representative
affirmed Dr. Nugent’s assessment of an eight percent impairment of the left upper extremity.
The hearing representative further found that the Office medical adviser did not offer sufficient
justification for selecting September 1, 2005 as the date of maximum medical improvement
whereas Dr. Nugent selected May 2, 2007 as appellant’s condition had improved. The hearing
representative directed the Office to obtain a supplemental report from the Office medical

4

adviser regarding the appropriate date of maximum medical improvement. The hearing
representative also found that Dr. Nugent improperly rated impairment of the spine.
By decision dated February 12, 2008, the Office finalized its preliminary determination
of a $16,552.46 overpayment of compensation. It found that appellant was not at fault in
creation of the overpayment. The Office further found that the overpayment was not subject to
wavier as appellant did not contest the overpayment or provide financial information indicating
eligibility for waiver. It directed recovery through a lump sum payment of the entire amount of
the overpayment.
LEGAL PRECEDENT -- ISSUE 1
The schedule award provisions of the Act6 provide for compensation to employees
sustaining impairment from loss or loss of use of specified members of the body. The Act,
however, does not specify the manner in which the percentage loss of a member shall be
determined. The method used in making such determination is a mater which rests in the sound
discretion of the Office. For consistent results and to ensure equal justice, the Board has
authorized the use of a single set of tables so that there may be uniform standards applicable to all
claimants. The A.M.A., Guides has been adopted by the Office as a standard for evaluation of
schedule losses and the Board has concurred in such adoption.7 As of February 1, 2001 schedule
awards are calculated according to the fifth edition of the A.M.A., Guides, published in 2000.8
The standards for evaluation the permanent impairment of an extremity under the
A.M.A., Guides are based on loss of range of motion, together with all factors that prevent a limb
from functioning normally, such as pain, sensory deficit and loss of strength. All of the factors
should be considered together in evaluating the degree of permanent impairment.9 Chapter 16 of
the fifth edition of the A.M.A., Guides provides a detailed grading scheme and procedures for
determining impairments of the upper extremities due to pain, discomfort, loss of sensation, or
loss of strength.10
The Board notes that, although the A.M.A., Guides includes guidelines for estimating
impairment due to disorders of the spine, a schedule award is not payable under the Act for
injury to the spine.11 In 1960, however, amendments to the Act modified the schedule award
provisions to provide for an award for permanent impairment to a member of the body covered
by the schedule regardless of whether the cause of the impairment originated in a scheduled or
nonscheduled member. Therefore, a claimant may be entitled to a schedule award for permanent
impairment to an extremity even though the cause of the impairment originates in the spine.12
6

5 U.S.C. §§ 8101-8193.

7

Bernard A. Babcock, Jr., 52 ECAB 143 (2000).

8

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4 (June 2003).
Tammy L. Meehan, 53 ECAB 229 (2001).

9

10

A.M.A. Guides, Ch. 16, “The Upper Extremities,” pp. 433-521 (5th ed. 2001).

11

Pamela J. Darling, 49 ECAB 286 (1998).

12

Tommy R. Martin, 56 ECAB 273 (2005).

5

ANALYSIS -- ISSUE 1
The Office accepted that appellant sustained an aggravation of a herniated C6-7 disc, an
aggravation of cervical spinal stenosis, a cervical strain and left shoulder impingement
syndrome. It also authorized a C6-7 discectomy and fusion. Initially, the Office granted
appellant a schedule award for a 15 percent permanent impairment of the left upper extremity
due to restricted motion, based on a review by an Office medical adviser of a July 19, 2006
examination performed by Dr. Craven, a Board-certified orthopedic surgeon and impartial
medical examiner. It vacated the schedule award, finding that Dr. Craven’s report contained
errors and required clarification. As Dr. Craven did not timely submit a report as requested, the
Office selected Dr. Nugent, a Board-certified orthopedic surgeon, as the new impartial medical
examiner in the case.
Dr. Nugent submitted a May 2, 2007 report finding restricted left shoulder motion
equaling an eight percent permanent impairment of the left upper extremity. He also found
hypoesthesia in the fourth and fifth fingers of the left hand and diagnosed cervical radiculopathy
affecting the left upper extremity. Dr. Nugent assessed a 25 percent whole person impairment
due to sequelae of the cervical injuries and surgery. An Office medical adviser reviewed
Dr. Nugent’s report on May 21, 2007. He noted that, as the Act did not provide for whole person
or spinal impairments, any residuals of the accepted cervical injuries could not be considered in
determining the percentage of impairment. On May 23, 2007 the Office found that appellant had
only an eight percent impairment of the left upper extremity. The Board finds, however, that this
decision was in error.
The Office medical adviser correctly noted that there is no provision for a whole person
impairment under the Act.13 However, he improperly failed to consider Dr. Nugent’s findings of
cervical radiculopathy and hypoesthesia in calculating the schedule award. While the Act does
not allow schedule awards for impairment of the spine itself, schedule awards may be granted
where an impairment originates in the spine, but affects the functioning of a scheduled
member.14 In this case, the Office accepted aggravations of a herniated C6-7 disc and cervical
spinal stenosis as well as a C6-7 discectomy and fusion. Dr. Nugent diagnosed left-sided
cervical radiculopathy with diminished sensation of the fourth and fifth fingers of the left hand.
The Office medical adviser did not explain why these findings were not ratable. The Office did
not request clarification from Dr. Nugent regarding whether the diagnosed radiculopathy and
loss of sensation were included in his 25 percent “whole person” rating for cervical spine
impairment. The Board will remand the case for further development on this issue. The Office
should request a supplemental report from Dr. Nugent clarifying the percentage of permanent
impairment to the left upper extremity due to cervical radiculopathy. After such other
development as deemed necessary, it will issue an appropriate decision on the extent of
permanent impairment.

13

J.Q., 59 ECAB ___ (Docket No. 06-2152, issued March 5, 2008).

14

Tommy R. Martin, supra note 10.

6

LEGAL PRECEDENT -- ISSUES 2 and 3
The Office determined that appellant received an overpayment based on a schedule award for a
15 percent impairment of the left upper extremity. It found that he was entitled to only eight
percent. However, as set forth above, the percentage of impairment remains in question. For
this reason, the fact of overpayment is not in posture for decision pending further adjudication of
appellant’s left upper extremity impairment.
As the case is not in posture for a decision on the overpayment issue, the issue of waiver
is moot.
CONCLUSION
The Board finds that the case is not in posture for a decision regarding the schedule award or
overpayment issues. The case will be remanded to the Office for appropriate development.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated February 12, 2008 and December 27, 2007 are set aside and the
case remanded for further development consistent with this decision and order.
Issued: November 17, 2008
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

